                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


JAMES GLENN WILDER,

              Petitioner,

       V.                                                 CV 118-157


TIMOTHY C. WARD,Commissioner,
Georgia Department of Corrections,

              Respondent.


                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

GRANTS IN PART Respondent's motion to dismiss, (doc. no. 11), DISMISSES

Petitioner's ground one claim for ineffective assistance of appellate counsel for failure to

exhaust, and ORDERS Petitioner, within fourteen days of this Order, to either (1) dismiss

the petition in its entirety so that he may present to the state habeas court his unexhausted

claim for ineffective assistance of appellate counsel; or(2) notify the Court of his preference

to proceed in this Court only with respect to the remaining exhausted claims.

       SO ORDERED this /3^ay of August,2019, at Augusta, Georgia.

                                           J/RAmAL HALL,CHIEF JUDGE
                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA
